ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_03_FR.txt.                                                                           330




    DÉCLARATION DE M. LE JUGE CANÇADO TRINDADE

[Traduction]

   1. J’ai voté en faveur de l’ordonnance rendue ce 15 novembre 2017 en
l’aﬀaire relative à des Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), par laquelle
la Cour internationale de Justice conclut à bon droit que les première et
deuxième demandes reconventionnelles ne sont pas recevables et, à l’in-
verse, que les troisième et quatrième demandes reconventionnelles le sont.
Ce nonobstant, j’estime de mon devoir d’approfondir ici une question qui
me semble revêtir une importance particulière, aﬁn de consigner les fon-
dements de ma position personnelle à cet égard.
   2. Ainsi, il m’apparaît opportun de joindre à l’ordonnance de la Cour
la présente déclaration, axée sur ce seul point — traité dans la partie de
l’ordonnance consacrée à la troisième demande reconventionnelle —, à
savoir les droits de pêche traditionnels des habitants de l’archipel de
San Andrés. Je le fais en ayant à cœur de servir, par l’exercice diligent
de la fonction judiciaire internationale, l’objectif ultime de réalisation
de la justice — objectif inéluctablement lié, selon moi, au règlement des
diﬀérends.
   3. D’autres questions connexes — telles que la raison d’être et la rece-
vabilité des demandes reconventionnelles, les conditions cumulatives énon-
cées au paragraphe 1 de l’article 80 du Règlement (compétence et connexité
directe avec la demande principale), ainsi que la nature et les conséquences
juridiques des demandes reconventionnelles — ont déjà été examinées de
manière approfondie dans l’opinion dissidente détaillée (par. 1-179, en
particulier par. 4-30) que j’ai jointe à l’ordonnance sur la demande recon-
ventionnelle rendue le 6 juillet 2010 en l’aﬀaire relative aux Immunités juri-
dictionnelles de l’Etat (Allemagne c. Italie) (C.I.J. Recueil 2010 (I),
p. 329-397). Je n’entends pas réitérer ici les considérations exposées dans
ce cadre il y a sept ans et me contenterai d’y faire référence, en revenant
sur un point spéciﬁque que j’avais soulevé alors.
   4. Dans l’opinion dissidente susmentionnée, je faisais notamment
remarquer que, même si les demandes reconventionnelles sont soumises
en cours de procédure et qu’elles sont, ipso facto, en connexité directe
avec la demande principale et rattachées à l’ensemble factuel de l’aﬀaire à
l’examen (et peuvent de ce fait être perçues comme « incidentes »), elles
n’en sont pas pour autant privées de leur nature juridique autonome (ibid.,
p. 336, par. 17). Les demandes reconventionnelles doivent être traitées sur
un pied d’égalité avec les demandes originaires, dans le strict respect du
principe du contradictoire, aﬁn d’assurer l’égalité procédurale des parties
(ibid., p. 342, par. 30), le demandeur assumant le rôle du défendeur dans
la procédure reconventionnelle (reus in excipiendo fit actor).

                                                                           45

droits souverains et espaces maritimes (décl. cançado trindade) 331

   5. En élargissant le contexte factuel de l’aﬀaire, les demandes recon-
ventionnelles, associées aux demandes principales, permettent à la Cour
de mieux appréhender le diﬀérend au sujet duquel elle est appelée à se
prononcer (C.I.J. Recueil 2010 (I), p. 340-342, par. 28-29). Pour autant,
ainsi que je l’observais dans cette même opinion dissidente, analysant
l’évolution de la jurisprudence et de la doctrine sur cette question, « la
pratique de la Cour en matière de demandes reconventionnelles est tou-
jours en voie de formation » (ibid., p. 340-341, par. 28, et voir p. 333-341,
par. 9-28). Dans une perspective de réalisation de la justice, il reste beau-
coup à faire dans ce domaine.
   6. Ainsi, les demandes originaires et les demandes reconventionnelles
nécessitent, à mon sens, de tenir d’abord des audiences publiques dans le
but d’obtenir des précisions supplémentaires des parties en litige (ibid.,
p. 342, par. 30, et p. 389, par. 154). La Cour, en tout état de cause, n’est
pas tenue par les conclusions de celles-ci ; il lui est parfaitement loisible
d’aller plus loin aﬁn de dire le droit (juris dictio) (ibid., p. 392, par. 162).
En élargissant le contexte factuel à prendre en compte aux ﬁns du règle-
ment d’un diﬀérend, les demandes principales et les demandes reconven-
tionnelles fournissent des éléments permettant d’assurer une meilleure
cohérence des décisions rendues par le juge international qui en connaît.
   7. Il y a près de quatre-vingts ans, la doctrine juridique internationale
s’intéressait déjà à la nature juridique autonome des demandes reconven-
tionnelles 1. Celles-ci ne constituent pas une simple défense au fond ;
devant être examinées avec la même attention que les demandes princi-
pales, les demandes reconventionnelles contribuent à garantir la bonne
administration de la justice. Il nous faut aujourd’hui poursuivre l’analyse
de cette institution.
   8. Dans les conclusions de mon opinion dissidente en l’aﬀaire relative
aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie) (demande
reconventionnelle, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I),
p. 390, par. 155), je faisais remarquer que, « [é]tant une institution juri-
dique que le droit procédural international a empruntée au droit procédu-
ral interne, les demandes reconventionnelles poss[édaient] déjà une
histoire, mais [que] la construction jurisprudentielle de la CIJ [était] tou-
jours en voie de formation », et j’indiquais de manière synthétique :
        « Une rigoureuse égalité de traitement doit être assurée entre la
     demande originaire et la demande reconventionnelle, dans l’intérêt
     d’une bonne administration de la justice. Les deux demandes sont
     autonomes et devraient être traitées sur un pied d’égalité, dans le
     strict respect du principe du contradictoire. Ce n’est que de cette
     manière que l’égalité procédurale des parties (demandeur et défen-

   1 Voir, par exemple, D. Anzilotti, « La demande reconventionnelle en procédure inter-

nationale », Journal du droit international (Clunet), 1930, vol. 57, p. 876 ; R. Genet, « Les
demandes reconventionnelles et la procédure de la Cour permanente de Justice internatio-
nale », Revue de droit international et de législation comparée, 1938, vol. 19, p. 148.

                                                                                          46

droits souverains et espaces maritimes (décl. cançado trindade) 332

     deur, dont les rôles s’inversent du fait de la demande reconvention-
     nelle), peut être assurée. » (C.I.J. Recueil 2010 (I), p. 389, par. 154.) 2
   9. S’agissant du point que je souhaite aborder dans la présente déclara-
tion, j’observerai d’abord que ce n’est pas la première fois que la Cour,
appelée à statuer sur un diﬀérend entre Etats, prend en considération les
besoins fondamentaux et notamment les droits de pêche des communau-
tés locales concernées de part et d’autre. Il convient de rappeler que, dans
trois décisions rendues par elle au cours des huit dernières années dans
des aﬀaires similaires se rapportant, elles aussi, à des pays d’Amérique
latine, ce point a invariablement été pris en compte, comme il l’a été en la
présente aﬀaire relative à des Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes.
   10. Ainsi, on se souviendra que, dans l’arrêt du 13 juillet 2009 en l’af-
faire du Différend relatif à des droits de navigation et des droits connexes
(Costa Rica c. Nicaragua), la Cour a conﬁrmé l’existence d’un droit cou-
tumier de pratiquer la pêche de subsistance en faveur des habitants des
deux rives du San Juan (C.I.J. Recueil 2009, p. 266, par. 143-144, et voir
p. 265-266, par. 140-141) 3. Après tout, ce sont non pas les Etats qui
pêchent pour vivre, mais des êtres humains frappés par la pauvreté. La
Cour a donc, dans cette aﬀaire, dépassé la dimension strictement interéta-
tique pour s’intéresser aux communautés locales concernées.
   11. Dans l’arrêt du 20 avril 2010 en l’aﬀaire relative à des Usines de
pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), la Cour a de
nouveau tenu compte de certains éléments se rapportant aux communau-
tés locales des deux pays touchées et à la consultation de celles-ci. C’est ce
que j’ai jugé bon de souligner dans l’exposé détaillé de mon opinion indi-
viduelle (C.I.J. Recueil 2010 (I), p. 193, par. 156), en faisant remarquer
que, même dans le cadre du mécanisme interétatique de règlement paci-
ﬁque des diﬀérends par la Cour, il avait été estimé nécessaire de ne pas
cantonner le raisonnement à la dimension strictement interétatique, et de
tenir dûment compte des besoins fondamentaux des populations touchées
(ibid., par. 156-157) sur les deux rives.
   12. Dans cette même opinion individuelle, je précisais encore que, dans
les deux aﬀaires susmentionnées, qui opposaient des pays situés respecti-
vement en Amérique centrale et dans le cône sud de l’Amérique du Sud,
tous soucieux des conditions de vie et de la santé publique dans les com-
munautés voisines,
     « la Cour [était] sortie de la dimension purement interétatique pour
     s’intéresser aux populations concernées. Dans les deux [aﬀaires], les

   2 Opinion dissidente reproduite dans Judge A. A. Cançado Trindade — The Construc-

tion of a Humanized International Law — A Collection of Individual Opinions (1991-2013),
vol. II (Cour internationale de Justice), Leyde, Brill/Nijhoﬀ, 2014, p. 1298-1369.
   3 La Cour a rappelé en outre que l’Etat défendeur avait répété de façon fort louable

qu’il n’avait « nullement l’intention d’empêcher les résidents costa-riciens de se livrer à la
pêche de subsistance » (C.I.J. Recueil 2009, p. 265, par. 140).

                                                                                           47

droits souverains et espaces maritimes (décl. cançado trindade) 333

     Etats en litige ont avancé leurs arguments à l’appui de leurs préten-
     tions sans perdre de vue la dimension humaine sous-tendant celles-ci.
     Une fois encore, des Etats d’Amérique latine estant devant la Cour
     sont restés ﬁdèles à la tradition, dont j’ai déjà fait mention, qui est
     profondément ancrée dans la conception latino-américaine du droit
     international, et qui consiste à ne jamais perdre de vue l’importance
     des acquis doctrinaux et des principes généraux de droit. » (C.I.J.
     Recueil 2010 (I), p. 193-194, par. 158.)
   13. Plus récemment, dans l’arrêt du 27 janvier 2014 en l’aﬀaire du Dif-
férend maritime (Pérou c. Chili), qui se rapportait à la côte paciﬁque de
l’Amérique du Sud, la Cour, aux ﬁns de déterminer « l’étendue de la
frontière maritime latérale » dont l’existence avait été reconnue par les
Parties en 1954, s’est notamment déclarée consciente « de l’importance
[de] la pêche … pour les populations côtières des deux Parties » (C.I.J.
Recueil 2014, p. 44, par. 109). Ce troisième arrêt a montré une fois de
plus que, bien que le diﬀérend en cause fût de nature interétatique
et que le mécanisme sollicité aux ﬁns du règlement paciﬁque de ce diﬀé-
rend le fût aussi, rien n’eût justiﬁé que la Cour, se cantonnant à cette
seule dimension, fît abstraction, dans son raisonnement, des besoins
des personnes concernées.
   14. En ce qui concerne la présente aﬀaire relative à des Violations allé-
guées de droits souverains et d’espaces maritimes dans la mer des Caraïbes,
qui oppose un Etat d’Amérique centrale (le Nicaragua) et un Etat d’Amé-
rique du Sud (la Colombie), cet enjeu est de nouveau présent, et la Cour
a derechef eu soin d’en tenir compte. Chacune des Parties en litige a émis
des préoccupations concernant les droits de ses propres pêcheurs 4, tout en
paraissant se soucier des besoins des pêcheurs de l’autre 5.
   15. Dans les écritures des Parties en l’espèce 6, une attention toute par-
ticulière a été portée aux pêcheurs issus de la population autochtone de
l’archipel de San Andrés, Providencia et Santa Catalina (« los pueblos rai-
zales », les Raizals), notamment aux droits de pêche traditionnels et histo-
riques dont ils jouissent depuis des temps immémoriaux et au fait qu’ils
constituent des communautés vulnérables, dont la subsistance est large-
ment tributaire des activités de pêche traditionnelles.


    4 Mémoire du Nicaragua, 3 octobre 2014, par. 2.22 et 2.54 ; contre-mémoire de la

Colombie, 17 novembre 2016, par. 1.2, 1.24, 3.3, 3.86, 3.94 et 7.5.
    5 Mémoire du Nicaragua, 3 octobre 2014, par. 2.54-2.56 et 4.20 ; contre-mémoire de la

Colombie, 17 novembre 2016, par. 1.12, 3.109 et 9.5 ; observations écrites du Nicaragua
sur la recevabilité des demandes reconventionnelles de la Colombie, 20 avril 2017, par. 2.49
et 3.42-3.45 ; observations écrites de la Colombie sur la recevabilité de ses demandes recon-
ventionnelles, 28 juin 2017, par. 2.72-2.73.
    6 Mémoire du Nicaragua, 3 octobre 2014, par. 2.54-2.55 et 4.20 ; contre-mémoire de

la Colombie, 17 novembre 2016, par. 1.7, 2.10, 2.53, 2.69, 2.81, 2.87, 3.3, 3.77, 3.94, 3.102
et 3.109 ; observations écrites du Nicaragua sur la recevabilité des demandes reconvention-
nelles de la Colombie, 20 avril 2017, par. 2.49-2.50 ; observations écrites de la Colombie sur
la recevabilité de ses demandes reconventionnelles, 28 juin 2017, par. 3.52 et 4.3.

                                                                                           48

droits souverains et espaces maritimes (décl. cançado trindade) 334

   16. La Cour, dans la présente ordonnance, a quant à elle traité de cette
question lorsqu’elle a examiné les conditions cumulatives énoncées au
paragraphe 1 de l’article 80 du Règlement (connexité directe avec la
demande principale et compétence). Elle l’a fait à propos de la troisième
demande reconventionnelle, qui concernait les droits de pêche tradition-
nels des habitants de l’archipel de San Andrés. A cet égard, la Cour note
que les faits invoqués par les Parties se rapportent à la même période et à
la même zone géographique, et qu’ils sont de même nature « en ce que
sont mis en cause des comportements similaires de la part des forces
navales de chaque Partie à l’égard des ressortissants de l’autre Partie …
pêchant dans [l]es mêmes eaux » (ordonnance, par. 44).

  17. La Cour estime que les Parties en litige
     « poursuivent, par leurs demandes respectives, le même but juridique,
     puisque chacune cherche à établir la responsabilité internationale de
     l’autre à raison de violations d’un droit d’accès et d’exploitation des
     ressources marines dans la même zone maritime » (ibid., par. 45).
En conséquence, elle conclut qu’il existe une connexité directe, en fait et
en droit, entre les demandes principales du Nicaragua et la troisième
demande reconventionnelle de la Colombie (ibid., par. 46), et juge celle-ci
recevable (ibid., par. 78).
   18. Examinant la question de la compétence, la Cour revient d’abord
sur les droits de pêche traditionnels des habitants (pêcheurs artisanaux)
de l’archipel de San Andrés (ibid., par. 72 et 75). Elle observe que, depuis
l’arrêt du 19 novembre 2012 en l’aﬀaire du Différend territorial et mari-
time (Nicaragua c. Colombie), de hauts responsables des Parties ont

     « fait des déclarations publiques dans lesquelles ils exprimaient leurs
     vues divergentes sur la relation entre le droit allégué des habitants de
     l’archipel de San Andrés de poursuivre leurs activités de pêche tradi-
     tionnelle, invoqué par la Colombie, et l’aﬃrmation par le Nicaragua
     de son droit à autoriser la pêche dans sa [zone économique exclu-
     sive] » (ibid., par. 72).
La Cour, en conclusion, dit que la troisième demande reconventionnelle
« est recevable comme telle et fait partie de l’instance en cours » (point A 3)
du dispositif).
   19. Il appert que la présente aﬀaire opposant deux pays d’Amérique
latine relativement à des Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes met en jeu les droits des Etats en
même temps que les droits des individus, en l’occurrence des pêcheurs
artisanaux cherchant, pour assurer leur subsistance, à accéder aux bancs
où ils ont coutume de pratiquer leur activité. Cela démontre une fois de
plus que, dans le cadre des contentieux entre Etats dont la Cour est saisie,
l’on ne saurait faire abstraction des droits des individus (ceux-ci étant, par
déﬁnition, vulnérables).

                                                                            49

droits souverains et espaces maritimes (décl. cançado trindade) 335

   20. De fait, le facteur humain est très présent dans les quatre aﬀaires
que j’ai citées ici, qui concernent toutes des pays d’Amérique latine. Je
trouve ce constat rassurant car, rappelons-le, dans une perspective histo-
rique, c’est l’Etat qui a vocation à servir les intérêts des êtres humains, et
non l’inverse. Lorsque le fond d’une aﬀaire se rapporte non pas à des
Etats seulement mais aussi à des êtres humains, le facteur humain entre en
jeu, indépendamment de la nature interétatique du contentieux porté
devant la Cour 7, et il incombe à cette dernière de lui accorder l’impor-
tance voulue ; c’est du reste ce qu’elle a fait dans les aﬀaires précitées. Ce
facteur humain doit, en outre, être dûment reﬂété dans sa décision.
   21. De plus, la conception latino-américaine du droit international a
toujours été soucieuse de la satisfaction des besoins et des aspirations des
peuples (tout en tenant compte de ceux de la communauté internationale
dans son ensemble), dans le respect de valeurs et d’objectifs communs
supérieurs 8, ainsi que de l’importance des principes généraux de droit
international, reconnaissant que la conscience (recta ratio) prévaut large-
ment sur la « volonté », dans le droit ﬁl du courant de pensée jusnatura-
liste existant de longue date en droit international.
   22. Les tenants de la conception latino-américaine du droit internatio-
nal n’ont pas perdu de vue qu’ils s’appuyaient ainsi à bon droit sur les
enseignements et l’héritage des « pères fondateurs » du droit international,
qui remontent à l’avènement du jus gentium (droit des gens) aux XVIe et
XVIIe siècles. Celui-ci se voulait universel — applicable tant aux peuples,
aux individus et aux groupes d’individus, qu’aux Etats naissants 9. La

   7 Voir A. A. Cançado Trindade, « La Presencia de la Persona Humana en el Conten-

cioso Interestatal ante la Corte Internacional de Justicia », Liber Amicorum : In Honour
of a Modern Renaissance Man — G. Eiríksson (sous la dir. de J. C. Sainz-Borgo et al.),
New Delhi/San José, Ed. O.P. Jindal University/Ed. University for Peace, 2017, p. 383-411.
   8 A. A. Cançado Trindade, « The Contribution of Latin American Legal Doctrine to

the Progressive Development of International Law », Recueil des cours de l’Académie de
droit international de La Haye (2014), t. 376, p. 19-92, en particulier les pages 90 à 92 ; et
voir A. A. Cançado Trindade, « Los Aportes Latinoamericanos al Derecho y a la Justicia
Internacionales », Doctrina Latinoamericana del Derecho Internacional, vol. I (sous la dir.
de A. A. Cançado Trindade et A. Martínez Moreno), San José, Cour interaméricaine des
droits de l’homme, 2003, p. 37-38, 40, 45, 54 et 56-67 ; A. A. Cançado Trindade, « Los
Aportes Latinoamericanos al Primado del Derecho sobre la Fuerza », Doctrina Latino-
americana del Derecho Internacional, vol. II (sous la dir. de A. A. Cançado Trindade et
F. Vidal Ramírez), San José, Cour interaméricaine des droits de l’homme, 2003, p. 42-44.
   9 Association internationale Vitoria-Suarez, Vitoria et Suarez — Contribution des théo-

logiens au droit international moderne, Paris, Pedone, 1939, p. 169-170 ; A. Truyol y Serra,
« La conception de la paix chez Vitoria et les classiques espagnols du droit des gens »,
La conception et l’organisation de la paix chez Vitoria et Grotius (sous la dir. de
A. Truyol y Serra et P. Foriers), Paris, Libr. Philos. J. Vrin, 1987, p. 243, 257, 260 et 263 ;
A. Gómez Robledo, « Fundadores del Derecho Internacional : Vitoria, Gentili, Suárez,
Grocio », Obras — Derecho, vol. 9, Mexico, Colegio Nacional, 2001, p. 434-442, 451-452,
473, 481, 493-499, 511-515 et 557-563 ; A. A. Cançado Trindade, « Totus Orbis : A Visão
Universalista e Pluralista do Jus Gentium : Sentido e Atualidade da Obra de Francisco de
Vitoria », Revista da Academia Brasileira de Letras Jurídicas, vol. 24, Rio de Janeiro (2008),
no 32, p. 197-212.

                                                                                            50

droits souverains et espaces maritimes (décl. cançado trindade) 336

solidarité était au cœur du jus gentium de l’époque, tout comme elle l’est
aujourd’hui, selon moi, dans la nouvelle forme que celui-ci revêt au
XXIe siècle 10.
   23. Ce n’est pas la première fois que j’expose cette idée à la Cour. En
déﬁnitive, l’exercice de la souveraineté d’un Etat ne saurait méconnaître
les besoins des populations concernées de part ou d’autre. En la présente
espèce, la Cour est confrontée, entre autres, à la question de la pêche
artisanale de subsistance. Les Etats ont des ﬁnalités humaines, en ce que
leur conception et leur développement progressif procèdent de la volonté
de prendre soin des êtres humains qui relèvent de leurs juridictions respec-
tives. La solidarité humaine va de pair avec l’indispensable sécurité juri-
dique des frontières et des espaces terrestres et maritimes. La sociabilité
tire son origine de la recta ratio (pierre angulaire du jus gentium), déjà
présente dans la pensée des « pères fondateurs » du droit des gens, et qui,
depuis, n’aura cessé de résonner dans la conscience humaine.

                           (Signé) Antônio Augusto Cançado Trindade.




   10 A. A. Cançado Trindade, International Law for Humankind : Towards a New Jus

Gentium, 2e éd. rév., Leyde/La Haye, Nijhoﬀ, Académie de droit international de La Haye,
2013, p. 1-726.

                                                                                     51

